PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/291,053
Filing Date: 11 Oct 2016
Appellant(s): MANDAL et al.



__________________
B. Lance Jensen
For Appellant



EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/29/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/03/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
 Rejection of claims 14-17 under 35 USC 102 is withdrawn.

The 112b rejection of claim 18 based on the 112f interpretation of "cryptocurrency wallet" is withdrawn. However, the 112b rejection based on the 112f interpretation of "a device configured to: receive...; generate...; initiate..." is maintained.

(2) Response to Argument

Rejection of Claims 1-12, 14-16, 18 and 20 under 35 USC 101
Appellant states that there are no mathematical concepts recited in the claims and the claims recite steps that include more than mathematical concepts, such as 
Examiner notes that the claims fall within the “certain methods of organizing
human activity” because they involve commercial interactions, and also within “mathematical concepts” because they recite a series of calculations in generation of signatures and keys. Specifically, the claims recite the limitations of “generating... a master secret key and an associated master verification key”, “generating... a raw selective secret key and an associated raw selective verification key”, “generating... a first signature... policy and the raw selective verification key”, “generating... a selective secret key based on the raw selective secret key”, “generating... a selective verification key based on the policy and the first signature”, “communicating the selective verification and the selective...”, “generating... a second signature... a message... currency transfer...”, “initiating... digital currency...”, which describes generating signatures and keys for the currency transaction, which is grouped within the “certain methods of organizing human activity” and “mathematical concepts” groupings of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because 
Regarding appellant’s argument that the Office Action fails to consider that sections of the claims specifically describe improvements to the computer security of IoT devices. Several elements of independent claim 1, as emphasized above, are directed to an encryption scheme implementing a policy. And Appellant further assert that the claimed invention improves the functionality of a computer by improving the network security of computers implementing the IoT devices because the IoT devices employing the claimed selective signature system may be less susceptible to hacking attempts.
Examiner notes that this does not provide a practical application because it is part of the abstract idea. Here, a manner of processing a transaction to be able to protect the transaction with encryption scheme is a commercial interaction, and thus an abstract idea falling within the “certain methods of organizing human activity” grouping, even if the particular manner of processing the transaction is different than the conventional manner in which such transactions occur. The claim does not recite additional elements that provide a practical application of the abstract idea. The additional elements of the claims, such as “a device, a non-transitory computer readable media having instructions stored thereon that, in response to being executed by one or more processors, cause a system including a computer and a device to perform operations of requesting digital currency transfers subject to a policy”, merely reflect the use of a computer as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. With respect to 
Appellant further assert that because the claimed invention relates to improving the security of IoT devices and “[i]ntemet of things (IoT) devices may employ a network connection to enhance the capabilities of the device,” the claimed invention relates to a problem specifically arising in the realm of computer networks/devices and that the claims apply the alleged judicial exception to the use of a particular machine. Appellant further assert that, the claims are directed to improving network security of computers implementing IoT devices and cryptocurrency wallets conducting digital currency transfers. Thus, the claims necessarily include IoT devices and cryptocurrency wallets for digital currency transfers rather than generally applying the judicial exceptions to conventional computer functions. Examiner disagrees as these features do not describe additional elements beyond the abstract idea, such as providing technical functionality that improves computer security or another technology.
Appellant also, submits that analysis under step 2B is unnecessary because the claims do not recite an abstract idea under step 2A, Prong One. Even if the claims do recite an abstract idea under step 2A, Prongs One and Two, which Appellant does not concede, the claims should still be found to include patent-eligible subject matter under step 2B because elements of the claims provide an inventive concept that amounts to 

Rejections of claims 5-7, 18 and 20 under 35 USC 112(a)
Lack of Algorithm - Claims 5-7
Appellant states that claims 5-7 did not fail to comply with the written description requirement because one of ordinary skill in the art would understand how to “verify [] whether the message is consistent” based on the disclosures in the Specification. Consequently, one of ordinary skill in the art would understand how to devise a technique to facilitate the claimed invention based on the Specification of the present application.
Examiner notes that although the Specification ¶¶ [0057] discloses, for example, that “a digital currency address of the message may be checked against the digital 
currency addresses of the policy. If the digital currency address of the message is
included in the policy, the method 200 may indicate that the message is valid.

policy, the method 200 may indicate that the message is invalid.” The Specification
does not disclose how the verification algorithm (¶¶ [0032] and [0077])
"[verifies] whether the message is inconsistent with the policy". Specifically,
Appellant's Specification does not disclose how the verification algorithm
[determines] whether content of the message violates the policy" (¶¶ [0032] recites 
“...The verification algorithm may output valid in response to the master verification
key, the selective verification key, the policy, the message, and the signature being
validly created using KeyGen, SelKeyGen, and Sign, as well as the message being 
consistent with the policy”, and ¶¶ [0077] recites "...verifying that the message is
consistent with the policy. For example, a digital currency address of the message may
be checked against the digital currency addresses of the policy..."). Therefore,
according to the Specification, the digital currency address is not necessarily contained 
in the message (i.e. content). The digital currency address is only associated with the 
message as the Specification recites "For example, a digital currency address of the
message" (emphasis added). Therefore, one of ordinary skill would not be apprised 
how applicant intended the function of "verifying... by determining whether the content 
of the message violates the policy" is to be performed.
	
	Lack of Algorithm - Claims 18 and 20
Appellant states that claim 18 and 20 recitation of “configured to cause” statement does not require an algorithm or steps/procedures to explain its purpose because the “configured to cause” statement describes a relationship between the 

New Matter - Claims 5-7
Appellant cited ¶¶ [0021], [0028], [0044], [0045], [0054], [0057] provides structure in the Specification for the New Matter, limitation of claims 5-7 “… verifying whether the message is consistent…”
Examiner notes, however, that although these paragraphs did carry the statement that “verifying whether the message is consistent with the policy,” in some fashion, however, according to the Specification, ¶¶ [0077], the digital currency address is not necessarily contained in the message (i.e. content). The digital currency address is only associated with the message as the Specification recites "For example, a digital currency address of the message" (emphasis added). The claim recites that the verifying is performed by determining whether “content of the message” violates the policy. However, the Specification does not disclose determining whether content of the message violates the policy, as it only discloses checking whether a message is consistent with the policy by checking an address of the message with the address of the policy, but doesn’t say anything about checking the content of the message. The 
 The disclosure in the Specification, ¶¶ [0057] “...For example, a digital currency address of the message may be checked against the digital currency addresses of the policy. If the digital currency address of the message is included in the policy, the method 200 may indicate that the message is valid. Alternately, if the digital currency address of the message is not included in the policy, the method 200 may indicate that the message is invalid. If the message is invalid, the digital currency transfer requested by the message may be rejected” describes checking the digital currency address and not the content. Additionally, the Specification does not disclose that the digital address is part of the content.

Rejections of claims 14-16, 18 and 20 under 35 USC 112(b)
Lack of antecedent Basis
 Examiner still note that the whole statement “the computer implementing a cryptocurrency wallet…” lacks antecedent basis as the preamble of claim 14, does not support this statement. Although the claim recites “a computer,” but it does not recite “a computer implementing a cryptocurrency wallet….”

Unclear Scope - Claims 14-16
Appellant states that claim 14 is not unclear, because the preamble of claim 14 reads in its entirety: “Non-transitory computer readable media having instructions stored thereon that, in response to being executed by one or more processors, cause a system 
Examiner notes, however, that the scope of the preamble is unclear because the way the preamble is written, it is unclear if the claim is directed to any or combination of, the “non-transitory computer readable media,” the “system (cause a system),” and the “computer implementing a cryptocurrency wallet” For example, the claim does not recite that the processor that executes the instructions is part of the system that performs the operations, and the claim recites a system comprising a computer, but does not recite that this computer is a computer implementing a cryptocurrency wallet, while the body of the claim refers to a computer implementing a cryptocurrency wallet.
Therefore, it is unclear what claim 14 is directed to (In re Zietz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Unclear Scope - Claims 18 and 20
Claim 18 is directed to a system comprising: “a cryptocurrency wallet implemented by a computer and configured to cause the computer to:” Examiner notes, however, that the system comprises “a cryptocurrency wallet” and “device”. It is not clear whether the computer is part of the system. In other words, it is unclear whether the system comprises only the wallet and the device, or whether it comprises the wallet, device, and the computer, as the claim does not recite that this computer is 
Therefore, it is unclear what claim 18 is directed to (In re Zietz, 13 USPQ2d 1320 (Fed. Cir. 1989)). 

Hybrid - Claims 18 and 20
Appellant states that claim 18 is an entity or entities that makes, uses, offers to sell, or sells “a cryptocurrency wallet implemented by a computer” and “a device configured to” perform the claim elements recited in claim 18 will infringe claim 18. Thus, independent claim 18 and claim 20, which depends therefrom, are not indefinite because it is clear how infringement of the claims may occur.
Examiner notes, however, that although the claim recites “...a cryptocurrency wallet implemented by a computer...” but the claim is directed to “a system comprising: a cryptocurrency wallet implemented by a computer and configured to cause the computer to:” this creates confusion regarding when infringement occurs. It is unclear whether the infringement is based on possession of the “cryptocurrency wallet” or the computer performing an operation of implementing the wallet (“implemented by a computer”). Therefore, the claim is indefinite because this limitation is an action that cannot be attributed to claimed structural element, it is a hybrid claim. See (MPEP 2173.05 (p) II, Rembrandt Data Technologies LP v. AOL LLC, 98 USPQ2d 1393 (Fed. Cir. 2011); Ultimate Pointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005)). 

Rejections under 35 U.S.C. § 112(f) - Claims 18 and 20
Appellant states that because the Specification discloses structure for the term “device” the Office Action errs in rejecting claims 18 and 20 under 35 U.S.C. § 112(f).
Examiner respectfully note that this claim limitation fails to disclose the corresponding structure, material, or acts for performing the entire claimed function, and to clearly link the structure, material, or acts to the function. The claim limitations “a device configured to: receive...; generate...; initiate..." have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder  “a device”, coupled with functional language “receive the selective verification key, generate a second signature, initiate the digital currency transfer” without reciting sufficient structure to achieve the function. For example, the Specification, PGPub paragraph 21) “The device 102 may also be configured to initiate a transfer of the associated digital currency. In some embodiments, the device 102 may be given selective keys. A policy may be associated with the selective keys. The policy may restrict the messages that the device 102 may sign. For example, the policy may include a list of authorized digital currency addresses to which the device is authorized to send digital currency. Thus, for example, the policy may restrict the digital currency transactions that the device 102 may initiate. The policy may be set to allow the device 102 to sign messages consistent with the operation of the device 102...” this description doesn't describe structure, or the algorithm used by the structure to perform the recited steps of “receive...; generate...; initiate..."
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        /JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.